990 So.2d 1264 (2008)
Brendan B. HORAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-0258.
District Court of Appeal of Florida, First District.
September 29, 2008.
Nancy A. Daniels, Public Defender, and M. Gene Stephens, Assistant Public Defender, Tallahassee, for Appellant.
*1265 Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, we affirm appellant's conviction and sentence. While actions on the part of an assistant state attorney who was a spectator not involved in the trial may well have been unprofessional, they did not constitute reversible error, as prosecutorial misconduct or otherwise. However, because appellant had filed his notice of appeal before the trial court entered its order determining the amount of restitution, the trial court was without jurisdiction to enter that order, and we are constrained to reverse it. See Williams v. State, 952 So.2d 616 (Fla. 1st DCA 2007) (citing Brantley v. State, 723 So.2d 909 (Fla. 1st DCA 1999)). On return of jurisdiction to the trial court, that court is free to conduct another restitution hearing. Id. at 617.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, LEWIS, and HAWKES, JJ., concur.